ITEMID: 001-84768
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BALCI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Isabelle Berro-Lefèvre
TEXT: The applicant, Mr Remzi Balcı, is a Turkish national who was born in 1934 and lives in Samsun. He had been granted legal aid and was represented before the Court by Mr C. Balcı, a lawyer practising in Samsun. The Turkish Government (“the Government”) did not designate an Agent for the Convention proceedings.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1971 the applicant bought a plot of arable land from a fellow villager. The seller had held the land in his possession for over thirty years without a title deed. The transaction took place unofficially and the parties did not execute a written sale agreement.
In 1974 the authorities conducted regional cadastral works in the area. As a result, the plot in question was registered in the land register as two separate parcels, numbered 370 and 590. Parcel no. 370 was registered in the name of the applicant as an arable field based on witness statements confirming that he had had taken it over from its previous possessor and had been exploiting it without interruption ever since. Parcel no. 590 however was classified as part of an adjacent forest. As the legislation permitted no private ownership of forest land, this parcel was registered in the name of the Treasury as a State property.
According to the applicant, he was uninformed about this registration and continued to cultivate not only parcel no. 370 but no. 590. He only became aware of the situation in 1983, when the authorities discovered the cultivation and fined him for illegal utilisation of State property.
On 26 December 1983 the applicant initiated civil proceedings before the Samsun Civil Court, requesting parcel no. 590 to be registered in his name. A court-appointed expert conducted an inspection and concluded that parcel no. 590 could not be characterised as forest land.
Agreeing with the expert, the Samsun Civil Court ruled in favour of the applicant on 8 December 1995. The court also established that the applicant had been holding the parcel in his uncontested and uninterrupted possession for long enough to entitle him to claim title under the applicable legislation. Accordingly, the court recognised him as the lawful owner of the parcel.
On 6 February 1997, however, the Court of Cassation quashed this judgment. It established that older land inventories proved that the disputed parcel was on the outer limits of a neighbouring forest. The court reasoned that many years of intensive cultivation must have removed the natural flora. Despite such a transformation, the court considered that the land should be considered as despoiled forest which had never belonged to the applicant. Accordingly, it directed the civil court to re-examine the facts of the case and pass judgment accordingly.
On 13 March 1998 the Samsun Civil Court adhered to this ruling. It held that the revision of the local plan served the general interest given that parcel no. 590 was a forest area and that the applicant had illegally occupied it by expanding the boundaries of his lawfully possessed land, i.e. plot no. 370.
On 8 July 1998 the Court of Cassation dismissed the applicant’s appeal.
On 29 May 2000 the Treasury sold the plot of land in question to a third party as an arable field.
Article 713 of the Turkish Civil Code provides that, persons who hold in their possession an unregistered immovable property without interruption or legal challenge for a minimum period of 20 years, are entitled to request its registration in their names.
